236 Sir, I should like first of all to 
congratulate you and the noble country you 
represent on the occasion of your well-deserved 
election as President of this thirty-seventh 
session of the General Assembly. We are certain 
that, given your diplomatic skill, wisdom and 
even-handedness, you will provide excellent 
leadership for the work before us. Also, we wish 
to congratulate Mr. Kittani for the skill and 
tact with which he presided over the tasks of the 
sessions of the General Assembly held throughout 
this particularly difficult year. We extend 
special recognition to the Secretary-General for 
his outstanding efforts in the short, yet 
troubled, period in which he has held his post.
237.	In this general discussion, it is 
customary to review the most important 
developments on the international scene. Year 
after year, we deplore—almost ritualistically—new 
and old problems that threaten international 
peace and security. But this year, a new and 
exceedingly grave threat has aggravated the 
situation. I refer specifically to the threat to 
world peace and security represented by the 
fatalistic resignation by ever-growing numbers of 
people and, in particular, by Governments, in the 
face of genocide, hunger and misery, and even in 
the face of the possibility of a nuclear 
holocaust.
238.	Confronted with the most tense and 
fragile international situation since 1945, at 
this session the General Assembly is called upon 
to reflect most profoundly. The persistence of 
old sources of tension and the emergence of new 
ones, in addition to symptoms that the current 
structures for maintaining stability are becoming 
worn out, lead us to the inescapable conclusion 
that the pre-conditions for peace do not exist. 
Indeed, there can be no peace if the vast 
majority of the inhabitants of this planet are 
without bread, education, decent housing, 
security and political rights. There can be no 
peace without justice. There can be no peace 
while certain countries cling to outmoded systems 
of domination and dependence and stubbornly 
endeavour to prevent third world countries at all 
costs from adopting measures they consider 
imperative and necessary to overcome 
underdevelopment and want in the exercise of 
their right to self-determination and 
independence. Peace is impossible, so long as the 
powerful maintain their arrogant stance of 
demanding that developing countries act in 
accordance with imperial interests and in 
detriment to the interests of their own peoples.
239.	How can there be peace when 40 per cent 
of the third world population is denied the right 
to read and write? How can there be peace when 
the vast majority of mankind is struggling to 
overcome hunger and misery t while a tiny 
minority invests enormous resources in weapons to 
be used against those demanding justice?
240.	How can we not acknowledge that we are 
facing the most serious economic crisis since the 
great depression of the 1930s, with world per 
capita income not making the slightest advance 
since 1981 and with the prospect of a decline in 
1982? How can there be peace while countries and 
entire continents are fighting not simply for 
economic growth but for mere survival? Our 
countries are calling for a new economic order 
wherein the developed countries do not correct 
their own problems of stagnation, inflation and 
unemployment at the expense of the developing 
world.
241.	In this setting Latin America has felt 
the need to lay the groundwork for a strategy for 
independence and security. At the eighth regular 
meeting of the Council of the Latin American 
Economic System, held this past August in 
Caracas, our countries reasserted the sovereign 
right of all nations to adopt their own path in 
the economic, social and political fields in 
peace and free from pressure, aggression and 
external threats.
242.	In Managua, the seventeenth Regional 
Conference for Latin America of FAO also urged 
the creation of security machinery in terms of 
foodstuffs in order to decrease the vulnerability 
of Latin American and Caribbean nations with 
regard to one or several industrialized 
countries. And, in Toronto, on the occasion of 
the Joint Meeting of the International Monetary 
Fund and the World Bank, our country, on behalf 
of Latin America, the Philippines and Spain, 
voiced its opposition to intervention by certain 
institutions in the system of economic 
organization of countries in need of assistance. 
Warning was given of the dangers involved in the 
setting of more and more conditions, in the 
rising cost of credit and in the threat contained 
in the questioning of the very importance of 
international co-operation.
243.	With regard to international 
co-operation, we wish to go on record as voicing 
concern at the tendency of some developed 
countries not to abide by the commitments that 
they have undertaken vis-a-vis UNDP, thus making 
the progress of important projects already under 
way much more difficult.
244.	Just as indicative of the current 
indifference to mankind's vital interests is the 
impudence of those that try to hide the 
consequences of nuclear conflict. Illogically, 
they try to make us believe that such a conflict 
could be confined to a given geographical area. 
It has reached the point where the world's most 
formidable military Power is proclaiming that 
there are issues more important than peace and 
that force is a legitimate instrument in 
attaining its objectives of domination and 
political hegemony.
245.	This reckless policy of the current 
United States Administration has made its own 
citizens and the peoples of the world contemplate 
the danger of a nuclear confrontation. In this 
context, it should not surprise us that the 
anti-nuclear movement has attained such massive 
and broad dimensions—even in the United States 
itself—although this outcry, as has unfortunately 
become the rule, is not reflected in decisions of 
Governments, as evidenced by the paltry results 
of the recent second special session devoted to 
disarmament.
246.	Just a few months ago Latin America 
suffered colonialist military aggression by an 
extra-continental Power, which threatens the 
territorial integrity and sovereignty of a sister 
nation. We refer, of course, to the British 
invasion of the Malvinas Islands, the true origin 
of which can be found in the United Kingdom's 
stubborn attempt to perpetuate an anachronistic 
colonial situation on our continent. The 
aggression against the Republic of Argentina was 
possible only thanks to the military, economic 
and political support that the United States 
supplied to the aggressor nation—support which 
astonished Latin Americans, support that unmasked 
the United States conception of the reciprocal 
defence treaties and the true motives that led 
the United States to sign them.
247.	In numerous General Assembly resolutions 
and resolutions of other United Nations bodies it 
has been said in clear-cut terms that the 
Malvinas issue is a colonial one that must be 
resolved. Twenty Latin American foreign ministers 
requested that this situation be discussed at 
this session of the Assembly, because they wanted 
to make it absolutely clear that the cause of the 
Malvinas Islands is also the cause of Latin 
America, and that a resumption of negotiations 
leading to a peaceful resolution of the conflict 
on the basis of United Nations resolutions is 
imperative.
248.	The principle of solidarity compels us to 
unite with our African brothers and sisters in 
the defence of Namibia's right to independence. 
We reject all the manoeuvres aimed at creating a 
puppet Government in Namibia. We demand full 
implementation of Security Council resolution 435 
(1978) and the recognition of SWAPO as the sole 
legitimate representative of the heroic people of 
Namibia. We denounce the campaign launched by the 
Reagan Administration to deprive Angola of its 
inalienable right of self-defence and to the 
assistance it needs to repel South Africa's 
attacks. We are certain that neither this policy 
of Mack-mail nor the stationing of thousands of 
racist troops along Angola's frontier, nor the 
attempts to destabilize the front-line States, 
especially Mozambique, nor the use of mercenaries 
to overthrow Governments, as happened in 
Seychelles, can weaken the clear determination of 
those peoples to defend their sovereignty and to 
ensure sovereignty for Namibia.
249.	We condemn the aggressive policy of the 
racist regime of South Africa against 
neighbouring States, a policy which is the 
logical outgrowth of its own criminal apartheid 
system. We reaffirm what our non-aligned movement 
has stated on numerous occasions, namely, that 
there can be no peace, stability and security in 
southern Africa until the oppressive and illegal 
apartheid regime is totally eradicated. We are as 
one in solidarity with the labour leaders 
imprisoned and condemned to death by the 
diabolical racist regime, in flagrant violation 
of the most elementary human rights. The United 
Nations must step up its campaign to prevent them 
from being executed and to win their release.
250. The entire world has witnessed the brutal 
aggression of which the Republic of Lebanon has 
been the victim, and in which atrocities 
comparable only to the "final solution" policy 
pursued by the Nazi regime were committed. It is 
appropriate to recall, in such circumstances, 
that Hitler's Germany started that catastrophe 
with its policy of territorial expansionism, 
which was followed by the mass extermination of 
human beings, and that one of its principal 
victims was the Jewish people itself. Today, to 
the world's consternation, the leaders of those 
who survived genocide and the concentration camps 
are to be found promoting acts of genocide and 
building concentration camps with the objective 
of exterminating the heroic Palestinian people.
25l. The horrors which have occurred in the 
Palestinian refugee camps, the indiscriminate 
massacring of the civilian population of Beirut 
and the denial of people's most elementary legal 
rights led the Government Junta of National 
Reconstruction of Nicaragua to break the only 
remaining link we still had with Israel, that is, 
the fiction of diplomatic relations, all genuine 
ties having been severed upon the triumph of our 
Revolution. It was the least Nicaragua could do 
to express its categorical repudiation and total 
non-recognition of the Zionist regime and at the 
same time its militant support for the 
Palestinian combatants and their sole legitimate 
representative, the PLO, and the long-suffering 
people of Lebanon.
252.	We feel it necessary to denounce, 
moreover, the open complicity of a great Power in 
the barbarism unleashed by the Zionist forces in 
Lebanon. That Power gave the Zionist regime its 
full political, military and economic support, 
thus ensuring that the crimes committed would go 
unpunished and, which is even more shameful, 
systematically blocked the Security Council's 
efforts to restore peace, proclaiming that it 
alone was capable of controlling the monster 
which it had itself encouraged and which it had 
always defended.
253.	Those events demonstrate clearly that the 
problem of the Middle East can be resolved only 
by recognizing the inalienable rights of the 
Palestinian people, including the right to 
self-determination, to return to their homeland 
and to set up their own State. The international 
community must step up its efforts to prevent the 
policy of force and occupation practised by 
Israel from prevailing in that area of the world, 
a policy which could have the fatal corollary of 
the physical extermination of the Palestinian 
people. Equally evident is the fact that the 
Middle East crisis will be capable of solution 
only when the United States abandons its policy 
of protecting those guilty of crime, terrorism 
and genocide and stops thwarting United Nations 
efforts, in particular those of the 
Secretary-General and the Security Council, to 
carry out the mandate set forth in the Charter.
254.	Speaking as a member of the non-aligned 
movement and as a revolutionary nation, we wish 
to voice our solidarity with all the countries 
and peoples fighting to win or to preserve their 
independence: with the people of Cyprus, seeking 
to exercise their right to defend the sovereignty 
and territorial integrity of the nation; with 
Grenada and the Libyan Arab Jamahiriya, defending 
their sovereignty against imperialism; with the 
sister Republic of Cuba demanding the return of 
illegally occupied Guantanamo —and we condemn in 
the strongest possible terms the blockade and 
constant threats against that country. We join 
the brother people and Government of Panama in 
their just demand that the Torrijos-Carter 
treaties be implemented.
255.	We rejoice with the people of Bolivia 
over their nation's return to legality and 
democracy. We extend our solidarity to the people 
of Puerto Rico and support their right to 
independence and self-determination in accordance 
with General Assembly resolution 1514 (XV), 
recalling the fact that the problem facing the 
Puerto Rican people but that it is, rather, a 
matter that concerns Latin America, to which 
Puerto Rico is an undeniable part. We support the 
Korean people's just struggle for the peaceful 
and democratic reunification of their nation free 
from foreign intervention.
256.	Nicaragua reaffirms its support of the 
appeal issued by the non-aligned movement with 
regard to Western Sahara for the parties 
concerned to enter into negotiations immediately 
in order to reach a just and lasting 
solution—that conflict in keeping with the 
provisions of resolution 1514 (XV) and the 
principles of our movement, with the decisions 
adopted by the OAU and with the principles of the 
Charter.
257.	We welcome the efforts made by the States 
of South-East Asia to begin a dialogue leading to 
the re-establishment of peace and stability in 
that region. We welcome as well the positions and 
appeals with regard to South-West Asia adopted by 
the non-aligned movement at the Conference of 
Ministers for Foreign Affairs of Non-Aligned 
Countries at New Delhi.
258.	The worsening of the international 
situation cannot be separated from the grave 
crisis affecting the Organization. That is why we 
welcome the frankness with which the 
Secretary-General in his report on the work of 
the Organization acknowledges that the United 
Nations is being ignored by some countries, and 
we support the recommendations he makes aimed at 
strengthening the Organization and, in 
particular, at strengthening the authority of the 
Security Council to prevent conflicts and 
revitalize the system of international security. 
In this connection, it is worth stressing that 
the use of the veto to thwart the condemnation of 
terror, aggression and genocide must no longer be 
tolerated, so that being in Washington's good 
graces is not interpreted as a green light to 
violate the fundamental principles of the Charter 
and the most basic norms of law.
259.	It should be a matter of profound concern 
to the international community that a permanent 
member of the Security Council tends to turn 
increasingly to the veto in detriment to the just 
proposals for peace advanced, with a lofty sense 
of responsibility, by Governments in the most 
troubled regions of the world. In specific terms, 
we wish to refer to the Reagan Administration's 
decision to veto the draft resolution regarding 
Central America submitted by Panama and Guyana on 
2 April of this year, a draft resolution that 
confined itself simply to reaffirming the 
illegality of the use of force or the threat of 
force in relations between States and that called 
for dialogue between all parties concerned.
260.	Nicaragua believes there is no 
justification whatsoever for the Reagan 
Administration's attitude towards our country and 
the Central American region. We deem it absurd to 
portray us as a threat to the United States for 
having chosen, in the exercise of our sovereign 
rights, an independent political path within the 
framework of the most scrupulous non-alignment. 
It is even more absurd to try to blame Nicaragua 
for all the problems Central American countries 
are enduring, problems whose origins and true 
causes can be found solely and exclusively in the 
constant postponement of appropriate solutions. 
This is a situation the peoples of Central 
America seem unwilling to go on tolerating 
indefinitely, despite the fact that the United 
States continues to oppose any changes that might 
result in greater independence for the States of 
Central America.
261.	We have stressed—and we do so here once 
again—that the Nicaraguan Government genuinely 
desires an understanding with the United States 
that would make it possible substantially to 
improve the relations between our two States on 
the basis of mutual respect, non-intervention in 
internal affairs and, above all, on the basis of 
sovereign equality, independence and 
self-determination—principles that constitute the 
foundation of peace and stability in the world 
and that are found throughout the Charter.
262.	Guided by our unshakeable devotion to 
peace, we have presented to the Reagan 
Administration a number of different approaches 
for initiating dialogue, reiterating time and 
again our invitation to hold high-level meetings 
between representatives of our States in the hope 
of avoiding the putting into effect of the 
threats of the use offence against Nicaragua.
263.	Unfortunately, the response of the United 
States Government to date has been to attempt to 
impose upon us its rigid East-West outlook, a 
combination of economic pressures, accusations 
and threats culminating in the financing of 
covert destabilizing activities and the open use 
of its territory for the training of 
counter-revolutionary forces and for the 
preparation of actions of a criminal nature 
against Nicaragua. The financial and 
organizational assistance the Reagan 
Administration is lending the enemies of our 
people has led to an increase in terrorist acts 
and armed assaults on our national territory and 
to a substantial increase in the weaponry, 
personnel and organization provided to the 
counter-revolutionary forces. Those forces have 
been supplied with sophisticated means of warfare 
used solely by professional armies—such as those 
found in the wake of the evidenced blowing up and 
sabotaging of two strategic bridges near the 
border with Honduras and as evidenced by the use 
of armed aircraft in attempts to destroy our only 
oil refinery and the fuel stores located at the 
port of Corinto on the Pacific coast. To round 
out this distressing picture, we cannot avoid 
mentioning the presence of United States warships 
in our territorial waters, the overflights of spy 
planes and the holding of joint military 
manoeuvres with the Honduran army near our 
borders.
264.	Guided by our firm determination to 
consolidate peace in our region, our Government 
has taken part in and promoted the search for 
solutions which would permit an understanding 
among the Central American countries, to which we 
are united by bonds so strong that no foreign 
Power, no matter how powerful it may be, could 
ever permanently impair them.
265.	In this regard I should like to recall 
the far-reaching importance which the meeting of 
foreign ministers, held in San Jose, Costa Rica, 
on 14 and 15 March 1980, had for Central American 
unity. As the Declaration adopted at the meeting 
puts it, it was motivated by the conviction that 
direct and frank dialogue between the countries 
of the Central American isthmus was the best way 
to review the regional situation in the 
political, economic and social fields, as the 
most appropriate means of adopting positions to 
benefit the peoples of Central America. The first 
point in the 1980 San Jose Declaration affirms 
that the peaceful and harmonious coexistence of 
the States in the region requires respect for the 
different political systems, for the right to 
self-determination and the right to resolve 
internal affairs in accordance with each nation's 
historical development.
266.	Another important agreement adopted at 
that meeting was the inclusion of the sister 
republic of Panama as an integral part of Central 
America, along with the institutionalization of 
the meetings of the Foreign Ministers of the 
area, which are to be held regularly three times 
a year.
267.	More recently, during my visit to 
Tegucigalpa in April of this year the Honduran 
Minister for External Relations, Edgardo Paz 
Barnica, informed me that he would immediately 
call a meeting of the foreign ministers of the 
region—an initiative which Nicaragua welcomed 
without delay or reservations. I committed myself 
to attending, and to supporting the inclusion in 
the agenda of that meeting of the six points 
contained in a peace proposal which the Foreign 
Minister of Honduras said he wanted to submit for 
consideration to the foreign ministers of 
Guatemala, El Salvador, Honduras, Nicaragua, 
Costa Rica and Panama.
268.	Surprisingly, six months after our 
conversation —in other words, in this month of 
October—bypassing the still-valid agreements of 
the Declaration of Central American Foreign 
Ministers of 1980, another meeting of Foreign 
Ministers was called, also in Costa Rica, 
promoted by the United States, from which certain 
Central American States were excluded. This 
exclusion violated the agreements adopted 
previously by the region's Foreign Ministers, 
hence this meeting can be regarded only as an 
unimportant and marginal event in terms of its 
content, and as going against our peoples' 
genuine interests of peace, stability and 
development.
269.	Central America, for the reasons we have 
already outlined, finds itself in the midst of 
great political upheavals, exacerbated by grave 
economic problems. Nevertheless, as pointed out 
in the joint letter sent by the Presidents of 
Mexico and Venezuela to the Co-ordinator of the 
Nicaraguan Government Junta of National 
Reconstruction, Daniel Ortega Saavedra, and to 
the President of Honduras, Roberto Suazo Cordoba, 
it is undeniable that the most critical situation 
facing the region the most serious problem, is 
the dangerous deterioration of relations between 
Honduras and Nicaragua, which could result in a 
conflict of unforeseeable proportions.
270.	The attitude adopted by the United States 
Government, which must be denounced, has 
decisively influenced powerful sectors of the 
Honduran army, which are providing ample 
assistance to the counterrevolutionary forces, 
permitting the use of Honduran territory as a 
base for military operations to attack towns and 
posts along the Nicaraguan border, as well as the 
supply of weapons, infrastructure, and logistical 
support, tolerating the provocations and attacks 
by soldiers of that country's army, and are even 
going so far as to sign specific agreements with 
the United States on the basis of which the 
United States Government has increased its 
military aid to Honduras, financing the 
reconstruction of airports and military bases, 
multiplying the number of its advisers, and 
reserving the right to use these and other bases 
and military infrastructure in Honduras. It is 
obvious that this policy is giving rise to a 
dangerous spiral of war in Central America. It 
encourages the most aggressive sectors of 
Honduras and other countries of the region, who 
recklessly brag in public about their military 
ability to defeat Nicaragua and openly call for 
foreign intervention against our country,
271.	These military preparations, which amount 
to a prelude to the much-advertised assault on 
Nicaragua, were recently denounced by the former 
Commander of the Honduran Public Security Force, 
Colonel Leonidas Torres Arias, and this week by 
the Mayor of Puerto Lempira, Marcial Colemann, 
who told news agencies that an unprecedented 
invasion of Nicaragua was approaching and that 
Puerto Lempira, his own city, would be the 
organizational centre for the invasion. He 
reported that the counter-revolutionaries there 
were being supplied by a Hercules aircraft of the 
United States Air Force. He also stated that 
there was a warehouse in Puerto Lempira which was 
full of weapons that local residents could see, 
and that there was evidence of 
counter-revolutionary camps from which a silent 
invasion of our country had already begun.
272.	Notwithstanding these irrefutable facts, 
an elaborate diplomatic and propaganda campaign 
is under way to defame Nicaragua and portray us 
as a country opposed to all dialogue, when the 
truth is that it is the people of Nicaragua who 
are being attacked and it is Honduras that 
systematically refuses to take part in a dialogue 
at the highest level to find solutions to 
bilateral problems. It is possible that this 
reluctance stems from a recognition of the fact 
that our problems with Honduras—a brother nation 
with which we have close-knit ties—are really 
problems with the United States, since the Reagan 
Administration conscious of how absurd and 
counter-productive a direct confrontation with 
Nicaragua would be—the United States so big and 
we so small—has chosen Honduras as the ideal 
country from which to attack us with the foolish 
aim of destabilizing us and overthrowing our 
Government. It forgets that this objective is 
impossible to attain in the light of our people's 
monolithic unity and our determination to defend 
and consolidate the achievements we have gained 
at such a high cost.
273.	From September of last year to September 
of this year our country has endured 
approximately 143 attacks from Honduras. We have 
detected some 23 infiltrations of 
counter-revolutionary military groups and units. 
There have been 10 violations of and incidents in 
our territorial waters. A11 of that has left a 
painful toll of more than 150 Nicaraguans killed, 
30 missing and incalculable material damage, 
which forced our Government at one point to 
evacuate the civilian population in the frontier 
region, which had become a veritable 
scorched-earth battlefield.
274.	Within the framework of its many peace 
initiatives, Nicaragua promoted the meeting 
between the heads of State of Honduras and 
Nicaragua, at the El Guasaule border post on 13 
May we have repeatedly requested a meeting 
between the army leaders of both States, 
something agreed Co at El Guasaule; this past 
April I travelled to Tegucigalpa to talk with the 
Foreign Minister, Mr. Paz Barnica and present him 
with a seven-point peace plan, later rejected by 
Honduras down to the last detail; we worked for 
the meeting between the chiefs of staff of the 
respective armed forces, held this past May at 
the La Fraternidad border post—as a result of the 
agreements obtained at the La Fraternidad 
meeting, the only meeting that has actually been 
held was between the heads of the naval forces of 
our countries in the port of Corinto.
275.	The rapid deterioration of the situation 
along the border and the systematic refusal of 
Honduras to offer the viable solutions urgently 
needed in accordance with the existing situation 
led Nicaragua to make yet another effort and on 6 
August we extended an invitation to the President 
of Honduras to meet in Managua with the 
Co-ordinator of the Government Junta of National 
Reconstruction of Nicaragua. It was made known 
unofficially that such a meeting would require a 
prior meeting of Foreign Ministers. On 24 August 
I sent an invitation to the Honduran Minister for 
External Relations for us to meet in Managua in 
early September, an invitation I renewed on 4 
October, asking him to set the date. The Honduran 
response to both invitations was that an 
excessive work-load made any commitments 
impossible now. Under these circumstances, the 
Governments of Mexico and Venezuela launched 
their very worthwhile peace initiative, which 
Nicaragua immediately welcomed and which we were 
most pleased to accept, but which Honduras has, 
unfortunately, rejected on the grounds of having 
matters of a higher priority to deal with at 
present.
276.	Fully aware of the delicate situation 
existing in Central America, Nicaragua has 
redoubled its efforts and will continue to do all 
that is humanly possible in order to obtain a 
peaceful settlement, through dialogue, of the 
matter of the critical relations with the United 
States and Honduras, as we have turned the 
struggle for peace into the guiding principle of 
all we do in the political realm. Nicaragua seeks 
only to live in peace, to move forward with the 
process of our material and spiritual 
reconstruction within the most absolute respect 
for the principles of the Charter and of 
non-alignment.
